Title: Central College Subscription List, [ca. 7 May 1817], document 4 in a group of documents on The Founding of the University of Virginia: Central College, 1816–1819, 5 May 1817
From: Jefferson, Thomas,Jefferson, Thomas
To: 


            
              
                
                            
                            ca. 7 May 1817
              
              CENTRAL COLLEGE.═════════════════

              Considering the right of self-government among the greatest political blessings, that this cannot be maintained but by an intelligent and instructed people, that to disseminate instruction, institutions for the purpose must be multiplied and made convenient, that the College proposed to be established near Charlottesville, under the name of the Central College, will facilitate the means of education to a considerable extent of country round about it, and that the salubrity of its climate and other local advantages will present it favourably to the notice of parents and guardians:
              We, the subscribers, do hereby promise to pay to the visitors of the said Central College, or their authorised officer or agent, in trust, for the purposes of the said College, the sums severally and respectively herein affixed to our several names; that is to say, all single sums in gross annexed to our names to be paid on the first day of April 1818, and all sums noted to be annual for the term of four years to be paid annually on the first day of April 1818, and of the three following years.
              
                
                  Subscribers Names
                  Residence
                  Sum subscribed.
                  Terms subscripturd
                  Total $s
                
                
                  Thomas Jefferson
                  Albemarle.
                  one thousand dollars
                  4 annual Instalts
                  $1000.00
                
                
                  George Divers
                  〃
                  one thousand dollars
                   ditto
                   1000.
                
                
                  John H Cocke
                  Fluvanna
                  one thousand dollars
                   ditto
                   1000.
                
                
                  Joseph C Cabell
                  Nelson
                  one thousand dollars
                   ditto
                   1000
                
                
                  Nimrod Bramham
                  Albemarle
                  Five hundred dollars
                   ditto
                   500
                
                
                  James Leitch
                  Charlottesville
                  Five hundred dollars
                   ditto
                   500
                
                
                  Alex Garrett
                  〃
                  Five hundred dollars
                   ditto
                   500
                
                
                  David Isaacs
                  〃
                  two hundred dollars
                   ditto
                   200
                
                
                  Thomas Wells
                  〃
                  two hundred dollars
                   ditto
                   200
                
                
                  John Pollock
                  〃
                  two hundred dollars
                   ditto
                   200
                
                
                  Joseph Bishop
                  〃
                  two hundred dollars
                   ditto
                   200
                
                
                  Samuel Carr
                  Albemarle
                  Five hundred dollars
                   ditto
                   500
                
                
                  Thomas J Randolph
                  〃
                  Five hundred dollars
                   ditto
                   500
                
                
                  John C Ragland
                  Charlottesville
                  two hundred dollars
                   ditto
                   200
                
                
                  Robert Gentry
                  Albemarle
                  one hundred dollars
                   ditto
                   100
                
                
                  Ira Garrett
                  〃
                  one hundred dollars
                   ditto
                   100
                
                
                  Jesse W Garth
                  Charlottesville
                  two hundred dollars
                   ditto
                   200
                
                
                  John M Perry
                  Albemarle
                  two hundred dollars
                   ditto
                   200
                
                
                  Benjamin Austin
                  Charlottesville
                  FiveOne hundred dollars
                   ditto
                   100
                
                
                  Allen Dawson
                  〃
                  One hundred dollars
                   ditto
                   100
                
                
                  Hugh Chisholm
                  〃
                  One hundred dollars
                   ditto
                   100
                
                
                  William Watson
                  〃
                  one hundred dollars
                   ditto
                   100
                
                
                  William Dunkum
                  Albemarle
                  one hundred dollars
                   ditto
                   100
                
                
                  Clifton Harris
                  〃
                  one hundred dollars
                   ditto
                   100
                
                
                  John Winn
                  Charlottesville
                  three hundred dollars
                   ditto
                   300
                
                
                  William H Merewether
                  Albemarle
                  two hundred dollars
                   ditto
                   200
                
                
                  John Scott jr
                  〃
                  Five hundred dollars
                   ditto
                   500
                
                
                  Cash
                  〃
                  twenty dollars
                   ditto
                    20
                
                
                  Daniel Mayo Railey
                  〃
                  one hundred dollars
                   ditto
                   100
                
                
                  Nicholas H Lewis
                  〃
                  three hundred dollars
                   ditto
                   300.
                
                
                  Jesse Garth
                  〃
                  One hundred & fifty dollars
                   ditto
                   150
                
                
                  Micajah Woods
                  〃
                  two hundred dollars
                   ditto
                   200
                
                
                  Tucker Coles
                  〃
                  Five hundred dollars
                   ditto
                   500
                
                
                  Isaac A Coles
                  〃
                  two hundred dollars
                   ditto
                   200
                
                
                  Walter Coles
                  〃
                  two hundred dollars
                   ditto
                   200
                
                
                  John Coles
                  〃
                  Five hundred dollars
                   ditto
                   500
                
                
                  Mann Page
                  〃
                  Four hundred dollars
                   ditto
                   400
                
                
                  Charles Cocke
                  〃
                  Five hundred dollars
                   ditto
                   500
                
                
                  John Patterson
                  〃
                  One thousand dollars
                   ditto
                   1000
                
                
                  Wilson C Nicholas
                  〃
                  one thousand dollars
                   ditto
                   1000
                
                
                  James Minor
                  Albemarle
                  three hundred dollars
                   ditto
                   300
                
                
                  Drury Wood
                  Albemarle
                  one hundred dollars
                   ditto
                   100
                
                
                  James H Terrel
                  〃
                  two hundred dollars
                   ditto
                   200
                
                
                  Dabney Minor
                  〃
                  four hundred dollars
                   ditto
                   400
                
                
                  Frank Carr
                  〃
                  four hundred dollars
                   ditto
                   400
                
                
                  Martin Thacker
                  〃
                  Sixty dollars
                   ditto
                    60
                
                
                  Charles Brown
                  Charlottesville
                  One hundred dollars
                   ditto
                   100
                
                
                  Jeremiah A Goodman
                  〃
                  fifty dollars
                   ditto
                    50
                
                
                  John Dunkum
                  〃
                  One hundred dollars
                   ditto
                   100
                
                
                  James Lindsay
                  〃
                  one hundred dollars
                   ditto
                   100
                
                
                  Ira Harris
                  〃
                  One hundred dollars
                   ditto
                   100
                
                
                  Opie Norris
                  Charlottesville
                  three hundred dollars
                   ditto
                   300
                
                
                  William Leitch
                   
                  One hundred dollars
                   ditto
                   100
                
                
                  William Garth
                  Albemarle
                  One hundred & fifty dollars
                   ditto
                   150
                
                
                  John H Craven
                  〃
                  Five hundred dollars
                   ditto
                   500
                
                
                  Henry Chiles
                  〃
                  One hundred dollars
                   ditto
                   100
                
                
                  John Fagg
                  〃
                  one hundred dollars
                   ditto
                   100
                
                
                  Wm F Gordon
                  〃
                  four hundred dollars
                   ditto
                   400
                
                
                  Reuben Maury
                  〃
                  One hundred dollars
                   ditto
                   100
                
                
                  John H. Marks
                  〃
                  one hundred dollars
                   ditto
                   100
                
                
                  Garland Garth
                  〃
                  three hundred dollars
                   ditto
                   300
                
                
                  James W Saunders
                  Charlottesville
                  Fifty dollars
                   ditto
                    50
                
                
                  Willis D Garth
                  Albemarle
                  Eighty dollars
                   ditto
                    80
                
                
                  Thomas Draffen
                  〃
                  Sixty dollars
                   ditto
                    60
                
                
                  Benjamin Harden
                  〃
                  One hundred dollars
                   ditto
                   100
                
                
                  John Slaughter
                  〃
                  Fifty dollars
                   ditto
                    50
                
                
                  Charles Harper
                  〃
                  two hundred dollars
                   ditto
                   200
                
                
                  Daniel F Carr
                  〃
                  two hundred dollars
                   ditto
                   200
                
                
                  John Minor
                  〃
                  two hundred dollars
                   ditto
                   200
                
                
                  James Garnett
                  〃
                  Fifty dollars
                   ditto
                    50.
                
                
                  Signatures on ViU: JHC MS:
                
                
                  Charles A Scott
                   
                  five hundred dollars
                   ditto
                   500
                
                
                  Wilson J. Cary
                   
                  two hundred dollars
                   ditto
                   200.
                
                
                  Horatio Wills
                   
                  forty Dollar
                   ditto
                    40
                
                
                  John R Perkins
                   
                  Forty Dollars
                   〃
                    40
                
                
                  Wm B. Johnson
                   
                  one hundred
                   ditto
                   100
                
                
                  Josa Key
                   
                  Forty Dollars
                   ditto
                    40
                
                
                  Miles Cary
                   
                  one hundred dollars
                   do
                   100
                
                
                  William Pasteur
                   
                  Eighty dolls
                   do
                    80
                
                
                  John Fuqua
                   
                  Forty dollars
                  4 Annual Instalmts
                   $40
                
                
                  John Winn jr
                   
                  Fifty dollars
                   ditto
                    50
                
                
                  George Holeman
                   
                  two hundred
                   Do
                   200
                
                
                  Jacob Myers
                   
                  one hundred
                   Do
                   100
                
                
                  Entries specific to CSmH MS:
                
                
                  Norborne K. Thomas
                  〃
                  One Hund & Seventy five
                   〃 
                    175
                
                
                  Howel Lewis
                  〃
                  Two Hundred dollars
                   〃
                    200
                
                
                  J. L. Thomas
                  〃
                  One Hundred dollars
                   〃
                    100
                
                
                  John Thomas
                  〃
                  Forty dollars
                   〃
                    40
                
                
                  Edmund Anderson
                  Richmond
                  Two hundred dollars
                   〃
                    200
                
                
                  Peter Minor
                  Albemarle
                  Five Hundred dollars
                   〃
                    500
                
                
                  Charles Day
                  Charlottesville
                  Fifty dollars
                   〃
                    50
                
                
                  Dixon Dedman
                  Albemarle
                  Fifty dollars
                   〃
                    50
                
                
                  Zachariah Shackleford
                  〃
                  Two Hundred dollars
                   〃
                    200
                
                
                  John Watson L.M. 
                  〃
                  One Hundred & fifty dls
                   〃
                    150
                
                
                  Nelson Barksdale
                  〃
                  Two Hundred dollars
                   〃
                    200
                
                
                  John  Fretwell
                  〃
                  One Hundred dollars
                   〃
                    100
                
                
                  William Brown
                  〃
                  Twenty dollars
                   〃
                    20
                
                
                  William J. Robertson
                  〃
                  One Hundred dollars
                   〃
                    100
                
                
                  Nathaniel Anderson
                  〃
                  One Hundred dollars
                   〃
                    100
                
                
                  Nelson T. Shelton
                  〃
                  One Hundred dollars
                   〃
                    100
                
                
                  Robert L. Coleman
                  〃
                  One Hundred dollars
                   〃
                    100
                
                
                  William A. Shelton
                  〃
                  One Hundred dolls
                   〃
                    100
                
                
                  William Morris
                  〃
                  Twenty dollars
                   〃
                    20
                
                
                   
                   
                   
                   
                  $22325
                
                
                  Elijah Brown
                  〃
                  One hundred dollars
                   
                    100
                
              
            
           